DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jo et al. (US Publication No. 20210264789).

As to claims 1 and 6, Jo teaches an apparatus (fig. 1, fig. 5, server) comprising: a receiver, configured to receive information on a speed of a mobile device (fig. 1, fig. 2 pp0059, transmit vehicle speed to the server); logic circuitry configured to adjust a call-timer threshold based on the speed of the mobile device (fig. 1, fig. 4, pp0079, pp0111, setting or resetting a communication period of the vehicle based on the speed of the vehicle, and pp0040), wherein the call-timer threshold is utilized to control at least one of the following: an amount of time a user is allowed to transmit on a channel or a talkgroup (fig.1, fig. 12, fig. 4, pp0062, performing communication at intervals of given communication period set by the server, and pp0128); an amount of time the channel is maintained after all transmissions have ceased on the talkgroup (See MPEP 2111, Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation); and an amount of time a user must not again transmit on the channel after de-keying their radio (See MPEP 2111, Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation).  
As to claims 2 and 7, Jo teaches wherein the channel comprises a frequency, timeslot, and/or spreading code utilized for communications among radios (fig. 1, fig. 2, fig. 12, and pp0128, CDMA).  
As to claims 3 and 8, Jo teaches wherein the amount of time the user is allowed to transmit on the channel decreases as the speed of the mobile device increases, and increases as the speed of the mobile device decreases (fig. 1, fig. 4, pp0062, pp0106, increase in vehicle speed, decrease in vehicle communication period and vice versa).  
As to claims 4 and 9, Jo teaches the limitations of the independent claims as discussed above. The limitations of claims 4 are directed to step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation i.e. the wherein the amount of time the channel is maintained after all transmissions have ceased on the talkgroup is increased as the speed of the mobile device increases, and decreased as the speed of the mobile device decreases (see claim 1 above).  
As to claims 5 and 10, Jo teaches the limitations of the independent claims as discussed above. The limitations of claims 5 are directed to step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation i.e. wherein the amount of time a user must not again transmit on the channel after de-keying their radio decreases as the speed of the mobile device increases, and increases as the speed of the mobile device decreases (see claim 1 above).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howell et al. (US Publication No. 20020115436), which discussed the concept of a method of adjusting the transmission frequency period of a remote unit in a telematics system comprising: determining the speed of movement of the remote unit; adjusting the transmission frequency period in response to the speed of movement of the remote unit so that the period is increased whenever the remote unit is moving at a lower speed and decreased whenever the remote unit is moving at a higher speed (see fig. 1, and pp0006).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645